The owner or tenant who wishes windows washed can always stop the work, necessarily he decides when he wishes the work done. The window washer could not get work if his work were unsatisfactory. Hence, if not satisfactory, he does it over. If the demand is unreasonable he quits. That is his right. But it does not seem to me that that is the element of control which we have meant in our decisions. I thought it meant control in the manner in which work is to be done, methods applied, materials and substances used, means by which application is made, and the type of equipment or safety appliances to be used. No one ever heard of an office man or the owner or a tenant of a building undertaking to tell a professional window washer how he should wash windows. The man having such work done is interested in results only. Indeed, he wants no responsibility in the matter. *Page 419